COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-16-00141-CV


DON CORLEY, JR.                                                APPELLANT

                                         V.

GAYLAN HENDRICKS AND DAN                                       APPELLEES
HENDRICKS

                                      ----------

           FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 141-272463-14

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      Having considered the petition for permissive interlocutory appeal of

Appellant Don Corley, Jr. and the response of Appellees Gaylan Hendricks and

Dan Hendricks,2 we deny the petition.3


      1
          See Tex. R. App. P. 47.4.
      2
       See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(d), (f) (West Supp.
2015); see also Tex. R. App. P. 28.3(a), (f), (j).
      3
          See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(f).
                                         PER CURIAM

PANEL: DAUPHINOT, J.; LIVINGSTON, C.J.; and GARDNER, J.

DELIVERED: June 9, 2016




                                 2